UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 16, 2013 PERNIX THERAPEUTICS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Maryland 001-14494 33-0724736 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10003 Woodloch Forest Drive The Woodlands, TX (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (832) 934-1825 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01 Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing On January 16, 2013, Pernix Therapeutics Holdings, Inc. (“Pernix”) received approval from the NASDAQ Stock Market to transfer its stock listing from NYSE MKT LLC to The NASDAQ Global Market effectivewith the opening of the market on January 28, 2013.Pernix’s common stock will continue to trade under the symbol “PTX.” Item 8.01 Other Events On January 17, 2013, Pernix issued a press release announcing the transfer of its common stock to The NASDAQ Global Market.The full text of the press release is attached hereto as Exhibit 99.1 and incorporated in this Item 8.01 by reference. Exhibit Number Description Press release by Pernix Therapeutics Holdings, Inc. dated January 17, 2013 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PERNIX THERAPEUTICS HOLDINGS, INC. Dated:January 17, 2013 By: /s/Cooper C. Collins Cooper C. Collins Chief Executive Officer & President 3 EXHIBIT INDEX Exhibit Number Description Press release by Pernix Therapeutics Holdings, Inc. dated January 17, 2013 4
